ORDER

PER CURIAM.
Upon consideration of the motion for summary affirmance, the lodged opposition thereto, and the reply, it is
ORDERED that the motion for summary affirmance be granted. The merits of the parties’ positions are so clear as to warrant summary action. See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam). Appellant’s “self declaration as a write-in candidate” does not confer Article III standing to bring a petition for writ of quo warranto against President Obama. Sibley v. Obama, No. 12-5198, 2012 WL 6603088 (D.C.Cir. Dec. 6, 2012). In addition, appellant has not alleged grounds for finding that the district judge was biased or prejudiced against him, or that the judge’s impartiality could reasonably be questioned. 28 U.S.C. §§ 144, 455; Liteky v. United States, 510 U.S. 540, 550, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994). Nor has appellant shown that this court’s summary affir-mance procedure deprives him of adequate notice or a meaningful opportunity to be heard, James Madison Ltd. ex rel. Hecht v. Ludwig, 82 F.3d 1085, 1099 (D.C.Cir.1996), or violates Fed. R.App. P. 47 or the Rules Enabling Act, Sibley v. Sibley, No. 11-7051, 2011 WL 4920955 (D.C.Cir. Sept. 27, 2011). Finally, appellant has made no showing that he was entitled to a jury trial or to oral argument in district court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.